Judgment, Supreme Court, New York County, entered June 8, 1977, granting the petition in this article 78 proceeding to the extent of reducing the *919penalty to a 15-day suspension, unanimously reversed, on the law, without costs or disbursements, vacated, and the determination of respondent police commissioner dated October 30, 1975 confirmed in its entirety. The punishment imposed was not so disproportionate to the offense to shock one’s sense of fairness so as to warrant adjustment by the court of the agency’s sanction. (See Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Marksamer v Guggenheimer; 43 NY2d 857.) Concur—Murphy, P. J., Lupiano, Silverman, Markewich and Sandler, JJ.